—Judgment, Supreme Court, New York County (Laura Drager, J.), rendered March 13, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the conflict between the complainant’s and defendant’s versions of the incident, were properly considered by the jury and there is no basis upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Mazzarelli, Saxe, Lerner and Marlow, JJ.